Citation Nr: 1422104	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  04-20 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to extraschedular ratings for the Veteran's left knee disability in excess of 20 percent prior to June 4, 2008, and in excess of 40 percent from that date.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1981 to May 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a left knee disability, rated 20 percent, effective June 16, 2000.  In May 2007, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.  In August 2007, the case was remanded for additional development.  A July 2008 rating decision increased the schedular rating for left knee disability to 40 percent, effective June 4, 2008.  

In October 2008, the Board denied a combined schedular rating for a left knee disability in excess of 20 percent prior to June 4, 2008, and in excess of 40 percent from June 4, 2008, but remanded the case for consideration of whether the Veteran was entitled to an extraschedular rating for his left knee disability.  In August 2009, the case was remanded again to ensure that the Veteran received notice as to what types of evidence would substantiate a determination that referral for extraschedular consideration was indicated.  The Board remanded the case again in May 2011 for consideration of whether the Veteran was entitled to a total disability rating based on individual unemployability (TDIU).  The RO adjudicated the issue of entitlement to TDIU in a June 2013 rating decision.  The Veteran was issued a copy of the decision and notified of his right to appeal it.  He has not expressed disagreement with the decision, and such issue is not on appeal before the Board at this time.  See 38 C.F.R. § 20.201.  

The May 2011 Board remand directed the Agency of Original Jurisdiction (AOJ) to clarify whether the Veteran had raised a new claim for an increased schedular rating for his left knee disability by March 2010 correspondence and, if so, to take appropriate action.  A review of the record found no such clarification, and this matter is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  Furthermore, a June 2012 statement by the Veteran raises a claim of service connection for a back disability as secondary to the service-connected left knee disability.  Such issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

All symptoms and associated functional impairment from the Veteran's service-connected left knee disability are encompassed by the criteria for the schedular rating assigned, and those criteria are not inadequate; an exceptional or unusual disability picture rendering the application of the regular schedular standards impractical is not shown. 


CONCLUSION OF LAW

Referral of the matter of the rating for the Veteran's service-connected left knee disability for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A March 2010 letter explained the evidence necessary to substantiate entitlement to an extraschedular evaluation, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in September 2002, June 2008, and June 2012.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the May 2007 Travel Board hearing, the undersigned noted that the hearing would address the matter of the rating for the Veteran's left knee disability.  The hearing focused on the elements necessary to substantiate the claim for an increased rating, namely an increase in severity of symptoms.  The undersigned asked questions to ascertain the nature the left knee disability.  The Veteran demonstrated that he has knowledge of the elements necessary to substantiate a claim for an increased rating.  [The issue of entitlement to an extraschedular rating is a downstream element of the claim (after the matter of the schedular rating was resolved)].  The Veteran has not suggested any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

At the outset, it is noteworthy that the current appeal is limited to the question of whether referral of entitlement to an extraschedular rating for the left knee disability to the Director of VA's Compensation and Pension Service is warranted. 
Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) articulated a three-step inquiry for determining whether referral for extraschedular consideration is warranted.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.

Factual Background 

VA outpatient treatment records reflect that the Veteran has been receiving periodic treatment for his left knee disability since May 2000, and received physical therapy in 2002.  January 2002 X-rays showed mild narrowing of the joint space medially and minimal spur formation around the knee joint; mild degenerative changes in the left knee was assessed.  He reported pain, stiffness, weakness, and the knee giving out.  Physical examination showed a bowed deformity.  There was marked crepitation on flexion and extension.  The Veteran was advised that he was a candidate for a total left knee replacement; however, due to his age, he was advised to wait before undergoing such procedure.  In February 2002, his left knee range of motion (ROM) was 0 to 120 degrees, with pain and crepitus.  A March 2002 evaluation produced the same findings.  In September 2002, he complained of chronic left knee pain.  He reported being unable to bear weight or walk down stairs.  In October 2002, left knee ROM was 0 to 100 degrees, with no crepitus or instability.  He reported left knee locking and giving way.  There was tenderness.  A varus-valgus stress test found the knee stable.  A Lachman's test was negative.  It was noted that the Veteran had been employed as a cook, but was now unemployed due to his inability to stand for long periods of time.  On March 2003 examination, crepitus was noted with a full ROM.  There was pain to palpation.  There was no edema or effusion.  The same results were noted in May 2003.  He complained of left knee pain and locking in June 2003, but was noted to be ambulatory.  In September 2003, his symptoms remained unchanged, but he requested paperwork to allow him to switch to a job that wouldn't require him to stand.  

In January 2004, it was again noted that the Veteran had been employed as a cook, but was now unemployed due to his inability to stand for long periods of time.  On February 2004 orthopedic evaluation, he was noted to be completely disabled due to the knee.  His walking tolerance was less than one black.  A knee replacement was recommended.  On a June 2004 follow-up visit, he complained of left knee pain that was exacerbated with weight bearing activities.  There were no complaints of instability or swelling.  Left knee ROM was 0 to 125 degrees.  There were mild varus alignment and tenderness to palpation.  

In his June 2004 substantive appeal, the Veteran asserted his left knee was unstable and gave out while he was walking or standing.  He said weight bearing caused excruciating pain and instability, and that the knee disability prevented squatting.  

In September 2004, left knee ROM was 0 to 120 degrees.  Crepitus was noted.  There was no collateral ligament instability, but there was tenderness to palpation.  The Veteran was using a brace and ambulating with a cane.  He was noted to not be a surgical candidate due to his age.  June 2006 X-rays were interpreted as showing moderate degenerative changes in the left knee.  A July 2006 MRI showed severe osteoarthritis of the left knee, effusion, and a Baker's cyst.  He reported left knee pain, swelling and stiffness.  He was able to ambulate without a device, but had an antalgic gait.  There was bony swelling.  Left knee pain was noted to be a barrier to employment on a July 2006 VA vocational assessment report.  On physical examination in August 2006, ROM was 0 to 130 degrees with pain at end of flexion.  There was mild effusion, moderate crepitus, and instability.  A Lachman's test was positive; a varus-valgus stress test was normal; and a posterior drawer test was negative.  He was counseled again to put off a total left knee replacement for as long as tolerable, and was treated with cortisone injections, pain medication, and a brace.  Left knee pain was again noted to limit his job performance. 

An October 2006 primary care report notes the Veteran was ambulatory with a limp.  On November 2006 orthopedic evaluation, he was found to have "small" effusion and full ROM with pain at deep flexion.  Crepitus with patellar grind was noted.  There was no tenderness to palpation of the joint line.  A Lachman's test was positive.  Posterior drawer and varus-valgus stress tests were stable.  He was again treated with cortisone injection and a brace.  He complained of left knee pain after engaging in heavy activity in February 2007.  The brace and cortisone injections were noted to provide relief.  On orthopedic evaluation, there was no effusion.  He had full range of motion, but pain with deep flexion.  There was crepitus with patellar grind.  There was no tenderness to palpation at the joint line.  A Lachman's test was again positive.  Posterior drawer and varus-valgus stress tests were stable.  He was again treated with cortisone injection and a brace.  

During the May 2007 Board hearing, the Veteran testified that his knee locked, was unstable, and had a limited ROM.  He reported severe left knee pain.

VA treatment records note that in April 2008 the Veteran reported left knee pain.  A May 2008 nursing note shows that he reported that left knee pain impacted on his ability to walk, sleep and bend.  A primary care note indicates that, with medication, the Veteran was ambulatory, without any difficulty.  He had a slightly "limpy" gait.  There was no swelling, and a mildly restricted left knee ROM.  

A June 2008 VA vocational assessment notes the Veteran was interested in finding employment as a cook.  Left knee pain was noted to be a barrier to employment.  

On physical examination in June 2008, there was no swelling, stiffness, weakness, or locking.  ROM was within full limits, with discomfort.  There was pain to palpation and crepitus.  He was able to use steps with a railing and drive a vehicle.  His standing balance was good and he was able to ambulate without a device.  He had a left antalgic gate.  The Veteran reported his constant knee pain as 5 (on a scale of 10).  Later that same month, he was found to be ambulatory with a steady gait.  There was a mildly restricted left knee ROM, but no swelling.  In August 2008, a gait disorder secondary to the severe osteoarthritis was noted.  A March 2009 primary care note indicates that the Veteran had a limp and reported constant left knee pain that prevented him from working as a cook (which required constant standing and twisting).  He told the physician that he wanted to return to school to study hospitality management.  A separate note indicated a knee replacement was needed, but had been deferred due to his age.  In April 2011, he reported severe pain in his left knee that prevented him from working as a cook.  He was noted to have a severely antalgic gate.  

On September 2002 VA examination, the Veteran's left knee ROM was from 0 degrees extension to 110 degrees flexion; there was no laxity of the joint.  Surgical scars were nontender and nonadherent; the diagnosis was meniscus repair of the left knee with no instability.

On June 4, 2008 VA examination, the Veteran complained of progressive worsening of the knee, with buckling and locking at times.  He also complained of pain that ranged from mild to severe in intensity, fatigue, and lack of endurance.  He reported that he was unable to stand for more than 15 minutes or walk for more than half an hour, as pain was severe during periods of flare-up, and his range of motion decreased by 50 percent.  He reported being unemployed since July 2007; he had been employed as a maintenance man from January to July 2007, but had to stop working because he could not walk or stand.  On physical examination, the surgical scars were described as superficial and nontender.  Left knee ROM was: 0 to 87 degrees flexion, 0 degrees extension, 0 to 53 degrees flexion after repetitive motion, and 0 degrees extension after repetitive motion.  There was moderate instability of the anterior cruciate ligament.

In August 2009, the case was remanded again, for the Veteran to be provided notice of what types of evidence would substantiate that referral for extraschedular consideration was warranted.  

In a March 2010 statement, the Veteran asserted that he could no longer climb and descend stairs without his left knee buckling.  He had to take one step at a time, use the hand railing, and move slowly.  He also asserted his left knee ROM had decreased; the pain level was constantly 8, and he could not stand in one place long without his leg buckling, snapping or popping.  He indicated his service-connected left knee disability affected his quality of life because he spent most of his time lying around, keeping weight off his leg, and could not participate in recreational activities. 

Later in March 2010, the RO issued another notice letter that advised the Veteran that additional evidence was needed and requested that he ask his former employers to complete and return a VA Form 21-4192.  He did not respond; there is nothing in the record to suggest that he did not receive the March 2010 notice letter.  In May 2011, the Board remanded the case for consideration of whether the Veteran was entitled to a TDIU rating, and readjudication of whether an extraschedular rating was warranted based on any evidence received.  

On June 2012 VA orthopedic examination, the Veteran reported locking of his knee once a week and flare-ups of left knee pain occurring twice a week (and lasting 8 to 9 hours).  During the flare-ups, he was not incapacitated, and not on bedrest.  On examination, left knee ROM was 0 to 100 degrees.  There was objective evidence of moderate to severe pain between 90 degrees and 100 degrees.  There was no additional limitation of ROM, pain, fatigue, weakness or lack of endurance following repetitive use testing.  Regarding functional loss and additional limitation of range of motion, the examiner found that the Veteran's excursion, strength, speed, coordination, and endurance were all mildly to moderately decreased for the left knee.  He had difficulty standing and walking for more than 1 hour, climbing and descending steps, and squatting due to left knee pain.  The examiner found that there was less movement than normal.  There was no evidence of more movement than normal.  There was evidence of weakened movement.  There was no excess fatigability.  There was mild to moderate incoordination of the left knee with moderate to severe pain.  There was no swelling, deformity, atrophy of disuse or instability of station.  He had a moderate antalgic altered gait.  He denied the use of assistive devices.  He had no functional impairment with regard to sitting.  He had difficulty standing and weight bearing for more than 1 hour due to left knee pain.  There was evidence of mild-to-moderate pain and mild-to-moderate tenderness on palpation along the anterior and medial aspects of the left knee.  Left knee muscle strength was 3/4, with decreased motor function noted (3-4/5).  Joint stability tests were all negative.  There was no evidence of patellar subluxation or dislocation at the time of the examination.  Balance and propulsion were found to be mildly decreased as related to the left knee.  

On June 2012 scar examination, the Veteran's surgical scars were nontender and superficial.  There was no edema, keloid formation or loss of underlying tissue.  The examiner opined that the Veteran's scars did not influence his work or activities of daily living.  

In a June 2012 statement, the Veteran asserted that his knee locks and pops out of joint occasionally.  He indicated that he could walk for only about 1 hour without having to sit for 20 minutes.  Climbing and descending stairs, he could only go one step at a time.  Sometimes knee pain was so severe (at least two days a month) that it prevented him from leaving his house.  He also had trouble bending to pick things up.  He said pains shoot through his back and down his legs every day.  

In June 2012 the Veteran, as requested, also submitted an application for a total rating based on unemployability (VA Form 21-8940.  He indicated that he last worked as a cook for a catering company from June 2011 to February 2012, but did identify the employer or provide addresses for prior employers.  None of his employers submitted a VA Form 21-4192, as requested. 

Analysis

The Board finds that neither the first nor the second Thun element (of those listed above) is satisfied.  The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain, stiffness, instability, locking, fatigability, and lack of endurance, which impair his ability to stand and walk for long periods and walk up and down stairs.  These signs and symptoms, and their resulting impairment, are all contemplated by the regular schedular criteria.  The diagnostic codes in the rating schedule pertaining to ratings for knee disabilities provide for disability ratings based limitation of motion.  (38 C.F.R. § 4.71a, Codes 5256, 5260, 5261, for ankylosis and limitations of flexion and extension); and Code 5257 provides for rating impairment due to subluxation and instability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints the rating schedule specifically contemplates factors such as less movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss (which encompass all symptoms and impairment shown in the instant case).  There is nothing exceptional or unusual about the Veteran's left knee disability.  Thun, 22 Vet. App. at 115.  

While the Veteran alleges greater impairment, he has not provided evidence to substantiate his claim (even though he received notice in a March 2010 letter of the types of evidence that would substantiate that referral for extraschedular consideration is warranted).  The evaluation findings described above do not show or suggest that the Veteran's functional limitations are different from other persons with his type of disability.  Therefore, the scheduler criteria are not inadequate, and referral for extraschedular consideration is not indicated. 

While the analysis needs not proceed any further, the Board also notes that the Veteran's left knee disability picture does not present related factors such as "marked interference with employment" or "frequent periods of hospitalization." See 38 C.F.R. § 3.321(b)(1).  VA treatment providers and examiners have indicated that the Veteran's left knee disability rendered him unemployable for his previous strenuous employments as a maintenance worker or cook; the June 2012 examiner specifically indicated that the Veteran's left knee disability would not preclude sedentary employment.  The Veteran himself suggested as much when he requested a physician's note to support a transfer to a seated employment position in September 2003 and when he told a VA physician in March 2009 that he was planning to return to school to study hospitality management.  The Board also notes that the Veteran reported 2 years of college experience on his June 2012 TDIU application (suggesting some training for sedentary types of employment).  The record does not show that the Veteran has experienced frequent periods of hospitalization for his left knee disability.  The Board finds, therefore, that the left knee disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  


ORDER

The appeal seeking referral of claims for ratings for a left knee disability in excess of 20 percent prior to June 4, 2008, and in excess of 40 percent from that date for extraschedular consideration is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


